
	
		I
		112th CONGRESS
		1st Session
		H. R. 654
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Ms. Speier (for
			 herself, Mr. Hastings of Florida, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to prescribe
		  regulations regarding the collection and use of information obtained by
		  tracking the Internet activity of an individual, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Do Not Track Me Online
			 Act.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)Covered
			 entityThe term covered entity means a person
			 engaged in interstate commerce that collects or stores online data containing
			 covered information. Such term does not include—
				(A)the Federal
			 Government or any instrumentality of the Federal Government, nor the government
			 of any State or political subdivision of a State; or
				(B)any person that
			 can demonstrate that such person—
					(i)stores covered information from or about
			 fewer than 15,000 individuals;
					(ii)collects covered
			 information from or about fewer than 10,000 individuals during any 12-month
			 period;
					(iii)does not collect
			 or store sensitive information; and
					(iv)does not use
			 covered information to study, monitor, or analyze the behavior of individuals
			 as the person’s primary business.
					(3)Covered
			 information
				(A)In
			 generalThe term covered information means, with
			 respect to an individual, any of the following that is transmitted
			 online:
					(i)The online
			 activity of the individual, including—
						(I)the web sites and
			 content from such web sites accessed;
						(II)the date and hour
			 of online access;
						(III)the computer and
			 geolocation from which online information was accessed; and
						(IV)the means by which online information was
			 accessed, such as a device, browser, or application.
						(ii)Any unique or substantially unique
			 identifier, such as a customer number or Internet protocol address.
					(iii)Personal information such as—
						(I)the name;
						(II)a postal address
			 or other location;
						(III)an email address
			 or other user name;
						(IV)a telephone or
			 fax number;
						(V)a
			 government-issued identification number, such as a tax identification number, a
			 passport number, or a driver’s license number; or
						(VI)a financial
			 account number, or credit card or debit card number, or any required security
			 code, access code, or password that is necessary to permit access to an
			 individual’s financial account.
						(B)ExclusionSuch
			 term shall not include—
					(i)the title,
			 business address, business email address, business telephone number, or
			 business fax number associated with an individual’s status as an employee of an
			 organization, or an individual’s name when collected, stored, used, or
			 disclosed in connection with such employment status; or
					(ii)any information
			 collected from or about an employee by an employer, prospective employer, or
			 former employer that directly relates to the employee-employer
			 relationship.
					(4)Sensitive
			 information
				(A)DefinitionThe
			 term sensitive information means—
					(i)any
			 information that is associated with covered information of an individual and
			 relates directly to that individual’s—
						(I)medical history,
			 physical or mental health, or the provision of health care to the
			 individual;
						(II)race or
			 ethnicity;
						(III)religious
			 beliefs and affiliation;
						(IV)sexual
			 orientation or sexual behavior;
						(V)income, assets,
			 liabilities, or financial records, and other financial information associated
			 with a financial account, including balances and other financial information,
			 except when financial account information is provided by the individual and is
			 used only to process an authorized credit or debit to the account; or
						(VI)precise
			 geolocation information and any information about the individual’s activities
			 and relationships associated with such geolocation; or
						(ii)an
			 individual’s—
						(I)unique biometric
			 data, including a fingerprint or retina scan; or
						(II)Social Security
			 number.
						(B)Modified
			 definition by rulemakingThe Commission may, by regulations
			 promulgated under section 553 of title 5, United States Code, modify the scope
			 or application of the definition of sensitive information for
			 purposes of this Act. In promulgating such regulations, the Commission shall
			 consider—
					(i)the
			 purposes of the collection of the information and the context of the use of the
			 information;
					(ii)how
			 easily the information can be used to identify a specific individual;
					(iii)the nature and
			 extent of authorized access to the information;
					(iv)an
			 individual’s reasonable expectations under the circumstances; and
					(v)adverse effects
			 that may be experienced by an individual if the information is disclosed to an
			 unauthorized person.
					3.Regulations
			 requiring do-not-track mechanism
			(a)FTC
			 RulemakingNot later than 18
			 months after the date of enactment of this Act, the Commission shall promulgate
			 regulations under section 553 of title 5, United States Code, that establish
			 standards for the required use of an online opt-out mechanism to allow a
			 consumer to effectively and easily prohibit the collection or use of any
			 covered information and to require a covered entity to respect the choice of
			 such consumer to opt-out of such collection or use. Regulations prescribed
			 pursuant to this subsection shall be treated as regulations defining unfair and
			 deceptive acts or practices affecting commerce prescribed under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(b)Requirements To
			 be included in regulationsThe regulations prescribed under subsection
			 (a)—
				(1)shall include a
			 requirement for a covered entity to disclose, in a manner that is easily
			 accessible to a consumer, information on the collection of information
			 practices of such entity, how such entity uses or discloses such information,
			 and the names of the persons to whom such entity would disclose such
			 information; and
				(2)shall prohibit the
			 collection or use of covered information by a covered entity for which a
			 consumer has opted-out of such collection or use, unless the consumer changes
			 their opt-out preference to allow the collection or use of such
			 information.
				(c)Additional
			 regulatory authorityThe regulations prescribed under subsection
			 (a)—
				(1)may include a
			 requirement that a covered entity provide a consumer with a means to access the
			 covered information of such consumer and the data retention and security
			 policies of the covered entity in a format that is clear and easy to
			 understand; and
				(2)may include a
			 requirement that some or all of the regulations apply with regard to the
			 collection and use of covered information, regardless of the source.
				(d)Exemptive
			 authorityThe Commission may exempt from some or all of the
			 regulations required by this section certain commonly accepted commercial
			 practices, including the following:
				(1)Providing,
			 operating, or improving a product or service used, requested, or authorized by
			 an individual, including the ongoing provision of customer service and
			 support.
				(2)Analyzing data
			 related to use of the product or service for purposes of improving the
			 products, services, or operations.
				(3)Basic business
			 functions such as accounting, inventory and supply chain management, quality
			 assurance, and internal auditing.
				(4)Protecting or
			 defending rights or property, including intellectual property, against actual
			 or potential security threats, fraud, theft, unauthorized transactions, or
			 other illegal activities.
				(5)Preventing
			 imminent danger to the personal safety of an individual or group of
			 individuals.
				(6)Complying with a
			 Federal, State, or local law, rule, or other applicable legal requirement,
			 including disclosures pursuant to a court order, subpoena, summons, or other
			 properly executed compulsory process.
				(7)Any other category
			 of operational use specified by the Commission by regulation that is consistent
			 with the purposes of this Act.
				4.Additional FTC
			 authorityIn implementing and
			 enforcing the regulations prescribed under section 3, the Commission
			 shall—
			(1)have the authority to prescribe such
			 regulations as may be necessary to carry out the purposes of this Act in
			 accordance with section 553 of title 5, United States Code;
			(2)monitor for risks to consumers in the
			 provision of products and services, including the development of new hardware
			 or software designed to limit, restrict, or circumvent the ability of a
			 consumer to control the collection and use of the covered information of such
			 consumer, as set forth in the regulations prescribed under section 3;
			(3)perform random
			 audits of covered entities, including Internet browsing for investigative
			 purposes, to ensure compliance with the regulations issued under section
			 3;
			(4)assess consumers’
			 understanding of the risks posed by the tracking of a consumer’s Internet
			 activity and the collection and use of covered information relating to a
			 consumer; and
			(5)make available to the public at least 1
			 report of significant findings of the monitoring required by this section in
			 each calendar year after the date on which final regulations are issued
			 pursuant to section 3(a).
			5.Enforcement by
			 State Attorneys General
			(a)Civil
			 actionIn any case in which the Attorney General of a State, or
			 an official or agency of a State, has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by any
			 person who violates the regulations prescribed under section 3, the attorney
			 general, official, or agency of the State, as parens patriae, may bring a civil
			 action on behalf of the residents of the State in an appropriate district court
			 of the United States—
				(1)to enjoin further violation of the
			 regulations prescribed under section 3 by the defendant;
				(2)to compel compliance with the regulations
			 prescribed under section 3; or
				(3)to obtain civil penalties for violations of
			 the regulations prescribed under section 3 in the amount determined under
			 subsection (b).
				(b)Civil
			 penalties
				(1)CalculationFor purposes of calculating the civil
			 penalties that may be obtained under subsection (a)(3), the amount determined
			 under this paragraph is the amount calculated by multiplying the number of days
			 that a covered entity is not in compliance with the regulations prescribed
			 under section 3 by an amount not to exceed $11,000.
				(2)Adjustment for
			 inflationBeginning on the date that the Consumer Price Index for
			 All Urban Consumers is first published by the Bureau of Labor Statistics that
			 is after 1 year after the date of enactment of this Act, and each year
			 thereafter, the amount specified in paragraph (1) shall be increased by the
			 percentage increase in the Consumer Price Index published on that date from the
			 Consumer Price Index published the previous year.
				(3)Maximum total
			 liabilityNotwithstanding the
			 number of actions which may be brought against a person under this section the
			 maximum civil penalty for which any person may be liable under this section
			 shall not exceed $5,000,000 for any related series of violations of the
			 regulations prescribed under section 3.
				(c)Intervention by
			 the FTC
				(1)Notice and
			 interventionThe State shall provide prior written notice of any
			 action under subsection (a) to the Commission and provide the Commission with a
			 copy of its complaint, except in any case in which such prior notice is not
			 feasible, in which case the State shall serve such notice immediately upon
			 instituting such action. The Commission shall have the right—
					(A)to intervene in
			 the action;
					(B)upon so
			 intervening, to be heard on all matters arising therein; and
					(C)to file petitions
			 of appeal.
					(2)Limitation on
			 State action while Federal action is pendingIf the Commission has instituted a civil
			 action for violation of the regulations prescribed under section 3, no attorney
			 general of a State, or official, or agency of a State, may bring an action
			 under this section during the pendency of that action against any defendant
			 named in the complaint of the Commission for any violation of the regulations
			 issued under this Act alleged in the complaint.
				6.Effect on other
			 laws
			(a)Other authority
			 of Federal Trade CommissionNothing in this Act shall be construed to
			 limit or affect in any way the Commission’s authority to bring enforcement
			 actions or take any other measure under the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) or any other provision of law.
			(b)State
			 lawThe regulations
			 prescribed under section 3 shall not annul, alter, affect, or exempt any person
			 subject to the provisions of such regulations from complying with the law of
			 any State except to the extent that such law is inconsistent with any provision
			 of such regulations, and then only to the extent of the inconsistency. For
			 purposes of this subsection, a State statute, regulation, order, or
			 interpretation is not inconsistent with the provisions of the regulations
			 prescribed under section 3 if the protection such statute, regulation, order,
			 or interpretation affords any person is greater than the protection provided
			 under the regulations prescribed under section 3.
			
